Citation Nr: 1736124	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a chronic headache disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record on appeal.  

In July 2016, the Board remanded the case for additional development and it now returns for further appellate review.


FINDINGS OF FACT

1. A chronic headache disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, migraines did not manifest within one year of discharge from active duty, and such is not caused by or aggravated by the Veteran's service-connected PTSD.

2. A lumbar spine disorder has not been shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of discharge from active duty.



CONCLUSIONS OF LAW

1. The criteria for service connection for a chronic headache disorder, to include as secondary to service-connected PTSD, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for a lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a May 2009 letter sent prior to the issuance of the rating decision on appeal, and a July 2016 letter, after which the Veteran's claims were readjudicated in a November 2016 supplemental statement of the case. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained. The Veteran's service treatment records (STRs), and post-service VA and private treatment records have been obtained and considered. She has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided VA examinations in September 2009, June 2010, and July 2010 in connection with her lumbar spine disorder and in September 2009 and June 2010 regarding her headache disorder claim. While the Board found that such opinions rendered in connection with such examinations were inadequate to decide the issues on appeal, the Board finds that the addendum opinions subsequently obtained in August 2016, October 2016, and November 2016 are adequate to do so as the examiners considered all of the pertinent evidence of record, to include the statements of the Veteran and her medical records, and provided a complete rationale, relying on and citing to the records reviewed. Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in March 2016. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the March 2016 hearing, the undersigned Veterans Law Judge noted the issues on appeal. Also, information was solicited regarding the Veteran's in-service experiences she alleges resulted in her chronic headache and lumbar spine disorders, the type and onset of symptoms, and her contention that such disorders are related to her service.  Further, testimony was provided as to the basis of the Veteran's belief that her chronic headache disorder is caused or aggravated by her service-connected PTSD. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497. Furthermore, the undersigned held the record open for 60 days for additional evidence, which was received thereafter, and remanded the claims in order to obtain outstanding treatment records as well as addendum opinions addressing the nature and etiology of her headache and lumbar spine disorders. Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein. As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Furthermore, the Board finds that there has been substantial compliance with the Board's July 2016 remand directives and no further action in this regard is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  Specifically, the claims were remanded in order to provide the Veteran with proper VCAA notice regarding the secondary aspect of her claim of entitlement to service connection for a headache disorder and afford her an opportunity to identify any outstanding treatment records, which was accomplished by way of a July 2016 letter. Further, in accordance with the remand directives, the AOJ obtained all private treatment records identified by the Veteran as well as updated VA treatment records. Finally, pursuant to such remand, the AOJ obtained addendum opinions in August 2016, October 2016, and November 2016. Therefore, the Board finds that there has been substantial compliance with the Board's July 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied. Thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system such as migraine headaches, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Service connection may not be established on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headache Disorder

The Veteran contends that she has a current headache disorder that had its onset in, or is otherwise related to, service or, in the alternative, is caused or aggravated by her service-connected PTSD.

As an initial matter, the Board finds that the competent evidence of record confirms a current diagnosis of a headache disorder. Specifically, the June 2010 VA examiner diagnosed the Veteran with a tension headache disorder. In this regard, as she does not have a diagnosis of migraines, the provisions pertaining to presumptive service connection based on a chronic disease are not for application. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Additionally, the Veteran's STRs show that, in February 1982, she was treated for headaches that had occurred for 2 weeks.  In March 1982, it was noted that she had a blunt head trauma one month prior and chronic headaches, and that her headaches came on with stress. An assessment of posttraumatic headaches was provided. A September 1983 STR further noted that the Veteran reported she was experiencing headaches.  Further, the Veteran has been awarded service connection for PTSD.

Thus, to establish service connection, the evidence must show a link, or nexus, between the Veteran's currently diagnosed headache disorder and any instance of her military service, to include the aforementioned instances of treatment, or her service-connected PTSD. However, upon review of the evidence, the Board finds the preponderance of the evidence is against the claim for service connection for a chronic headache disorder, to include as secondary to service-connected PTSD.

In this regard, during the March 2016 hearing, the Veteran stated that she did not have any problems with headaches before service and that she kept getting headaches from her sinuses. She also stated that she currently got headaches due to stress and that they may be related to her service-connected PTSD. Additionally, in an April 2016 letter, the Veteran's Vet Center treating psychologist indicated that the Veteran's headache disorder could be related to her service-connected PTSD as the Veteran reported that she began having severe headaches soon after her in-service sexual assault, which she later realized was from holding in her emotions and not talking about the sexual assault. However, as such statement is speculative in nature, it is accord no probative weight. Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general or inconclusive in nature cannot support a claim); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a physician's statement framed in terms such as "may" or "could" is not probative because this is just as well tantamount to saying "may not" or "could not").

Moreover, in an August 2016 note from the Veteran's treating VA physician, who stated that he had known the Veteran since 2004, he noted that the Veteran reported she was pushed to the ground and hit her head during her in-service assault and that she continued to suffer from headaches caused by such injury. However, the physician only stated that he believed the Veteran to be sincere in her reportage of symptoms and he did not provide an opinion as to the etiology of her headache disorder.  

In order to determine the etiology of her headache disorder, the Veteran was afforded a VA examination in September 2009. At such time, the examiner noted the Veteran's reports of her headaches starting during basic training and that she attributed them to her sinus problems and hypertension. However, the examiner failed to provide an etiological opinion regarding the Veteran's headache disorder. Thereafter, in June 2010, the same examiner diagnosed the Veteran with a tension headache disorder, but stated that the Veteran's current headache description was "completely different" from the headaches documented in her STRs, and thus her current headaches were unrelated to service. However, as both the Veteran's in-service and post-service tension headaches were noted to be triggered, inter alia, by emotional stress, the Board found that this rationale failed to sufficiently explain why the Veteran's current tension headache disorder was not a progression of her "stress-induced" headaches noted during service. Therefore, the Board remanded the claim in order to obtain an addendum opinion addressing the etiology of the Veteran's headache disorder.

Pursuant to the July 2016 remand, an addendum opinion was obtained in October 2016. After his review of the record, to include the aforementioned STRs, the examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. In support thereof, the examiner explained that posttraumatic headaches were not uncommon and that they usually began at the time of or shortly following an inciting head injury. The examiner noted that such headaches typically resolved over several months, but could become chronic. However, the examiner stated that the Veteran's STRs suggested that she had headaches that began after a head injury and that such persisted for several months, but despite voluminous medical records, there was no further mention of headaches to suggest the development of a headache disorder in service. The examiner further explained that 90 percent of the population experienced episodic headaches and that the weight of the medical evidence suggested the Veteran more likely fell into this category, and did not have a persisting posttraumatic headache disorder. Furthermore, the examiner noted that the frequency of a headache could vary widely over time and that such could be triggered by heat, humidity, weather changes, stress, lack of stress, noise, odors, certain foods, physical activity, and other agents. Thus, the examiner stated that, while stress related to the Veteran's PTSD could affect her headache frequency or intensity, there was no medical evidence to suggest that PTSD permanently and irreversibly worsened headache disorders. 

Thereafter, while the examiner opined on whether the Veteran's headache disorder was aggravated by her service-connected PTSD, he did not provide an opinion as to whether her headache disorder was caused by her PTSD. Thus, the AOJ requested an addendum opinion and the examiner provided such opinion in November 2016. In the opinion, the same examiner explained that PTSD was not a medically recognized cause of tension headaches, but that PTSD could exacerbate them. In this regard, the examiner referred to his October 2016 opinion on aggravation, which stated that there was no medical evidence to suggest that PTSD permanently and irreversibly worsened headache disorders. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a chronic headache disorder, to include as secondary to her service-connected PTSD. In this regard, the Board accords great probative weight to the October 2016 and November 2016 opinions as they are predicated on a thorough review of the record. Such opinions clearly reflect consideration of the Veteran's medical records and the lay reports of symptoms, and provide complete rationales supported by the evidence of record. Moreover, the opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez, supra; Stefl, supra. Furthermore, while the Veteran's 

Furthermore, to the extent that the Veteran believes she has a current headache disorder that is related to her service or her service-connected PTSD, as a lay person, she has not shown that she has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). In this regard, while she is competent to report matters within their own personal knowledge, to include the nature of her symptoms, the question of causation of a headache disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Therefore, the etiology of a headache disorder is a matter not capable of lay observation, and requires medical expertise to determine.

Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her currently diagnosed headache disorder is a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Accordingly, the opinion of the Veteran as to etiology of her headache disorder is not competent medical evidence and afforded no probative weight. 

As mentioned previously, the Board notes that the Veteran has contended that her headache disorder may be related to a sinus disorder or hypertension. However, the Veteran is not service-connected for a sinus disorder or hypertension and thus, there is no legal entitlement to service connection for a headache disorder as secondary to a sinus disorder or hypertension. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Therefore, the Board finds that a chronic headache disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, migraines did not manifest within one year of discharge from active duty, and such is not caused by or aggravated by the Veteran's service-connected PTSD. Consequently, service connection for such disorder is not warranted. In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for service connection for a chronic headache disorder. As such, that doctrine is not applicable in the instant appeal, and her claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Lumbar Spine Disorder

The Veteran contends that she has a lumbar spine disorder that is related to service. Specifically, at the March 2016 hearing, the Veteran stated that such disorder may be related to a May 1983 epidural she received while in labor. She further stated that she has had problems with her back ever since service. 

As an initial matter, the Board finds that the competent evidence of record confirms a current diagnosis of a lumbar spine disorder. Specifically, the July 2010 VA examiner diagnosed the Veteran with facet arthropathy of the lumbar spine and mild degenerative disc disease (DDD) of the lumbar spine. Additionally, the Veteran's STRs reveal that she received treatment regarding complaints of low back pain in September 1981, October 1981, November 1981, March 1982, and July 1982. Furthermore, a December 1981 STR noted that the Veteran slipped and fell on stairs and hit her back. An assessment of a contusion was noted. A May 1983 STR also revealed that the Veteran did receive an epidural during labor, but the doctor noted that it was placed without difficulty and had good relief. Nonetheless, to establish service connection, the evidence must show a link, or nexus, between the Veteran's currently diagnosed lumbar spine disorder and any instance of her military service, to include the aforementioned instances of treatment. However, upon review of the evidence, the Board finds the preponderance of the evidence is against the claim for service connection for a lumbar spine disorder. 

In this regard, the Veteran underwent a VA examination in September 2009. The examiner noted an impression of lumbar facet disease, but he did not provide an opinion regarding the etiology of such disorder. The Veteran was afforded another VA examination in June 2010 and such examiner diagnosed the Veteran with "lumbago," a synonym for back pain (apparently basing this diagnosis on a finding that "there was no evidence of lumbar radiculopathy"), but opined that the Veteran's current back complaints were unrelated to service, as the Veteran's STRs failed to reflect any convincing evidence of the development of a back disorder or any complaints related to the Veteran's current lumbar facet disease.  The examiner further elaborated that lumbar DDD was very common among the general population and likely age-related. However, the Board found such opinion to be inadequate as the examiner diagnosed the Veteran with lumbago, but also alluded to the Veteran's lumbar DDD and lumbar facet disease.  Further, when concluding that the Veteran's STRs failed to reflect the development of a back disorder, the examiner failed to comment on the clinical significance of the Veteran's in-service back injury and related treatment.  

Thereafter, the Veteran was provided another VA examination in July 2010. The examiner diagnosed the Veteran with lumbar spine facet arthropathy and mild lumbar spine DDD, and opined that it was less likely than not that the Veteran's current lumbar spine disorder was related to service.  In support of this opinion, the examiner stated that plain x-ray films of the lumbar spine were normal, straight-leg raising test was essentially negative, and that the Veteran had an episodic history of back pain and had worked for 19 years as a floor stripper, requiring prominent use of her back. However, the Board found such opinion to be inadequate as the examiner did not explain the clinical significance of normal straight leg testing results, and the 2009 VA x-rays referenced by the examiner were not negative, but rather were interpreted to reveal lumbar spine facet hypertrophy.  Further, VA lumbar spine x-rays performed in November 2010 were interpreted to reveal diffuse degenerative changes throughout the lumbar spine. 

Therefore, as the prior opinions were determined to be inadequate, the Board remanded the claim in order to obtain an addendum opinion addressing the etiology of the Veteran's lumbar spine disorder. Consequently, an addendum opinion was obtained in August 2016. Such examiner opined that it was less likely than not that the Veteran's lumbar spine disorder was due to service. In support thereof, the examiner explained that the Veteran's 1981 back injury would have fully healed prior to discharge as contusion was a medical term meaning bruise and would have been expected to fully heal within days if superficial and weeks if deeper. The examiner also explained that the other complaints in-service were associated with abdominal pain and that the Veteran eventually underwent a dilatation and curettage. The examiner further explained that straight leg raises were used as an assessment of lumbosacral radiculopathy primarily at L5, S1 and that a negative test decreased the likelihood of radiculopathy at those levels. The examiner also noted that x-ray, CT, and MRI findings through 2010 indicated mild facet arthropathy and mild degenerative changes that were exceptionally common and part of the normal ageing process. The examiner further noted that there was no indication that the Veteran sustained any injury resulting in a chronic condition and that chronic back pain was exceptionally common and associated with many things, including but not limited to work, biomechanics, genetics, and body habitus. Thus, the examiner concluded that the Veteran's military service would not be related to her current lumbar conditions as such conditions had a significant advancement that was not seen in 2009 or 2010.  

Moreover, the Veteran's post-service treatment records reveal that she has continued seeking treatment regarding her lumbar spine disorder throughout the appeal period; however, such records do not provide an opinion relating her lumbar spine disorder to her military service. 

Therefore, based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disorder. In this regard, the Board accords great probative weight to the August 2016 opinion as it is predicated on a thorough review of the record. Such opinion clearly reflects consideration of the Veteran's medical records and the lay reports of symptoms, and provides complete rationales supported by the evidence of record. Furthermore, the opinion offers clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez, supra; Stefl, supra. There is no medical opinion to the contrary. 

Additionally, to the extent the Veteran believes that her lumbar spine disorder is related to service, as a lay person, she has not shown that she has specialized training sufficient to render such an opinion. See Jandreau, supra. In this regard, the diagnosis of a lumbar spine disorder requires medical testing and expertise, and the determination of the etiology of such conditions involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. See Woehlaert, supra.  Accordingly, her opinion as to the etiology of her lumbar spine disorder is not competent evidence and, as such, her statements in this regard are afforded no probative weight.

Furthermore, the evidence of record fails to demonstrate that arthritis of the back manifested within one year of the Veteran's separation from service.  In this regard, the August 2016 examiner noted that June 2005 x-ray findings, which were closer in time to the Veteran's military service, were essentially normal. As previously mentioned, such examiner also noted that the Veteran's lumbar conditions had a significant advancement that was not seen in 2009 or 2010. Moreover, while the Veteran has reported a continuity of back symptomatology since service, no medical professional has related such complaints to a diagnosis of arthritis in the first post-service year.  Consequently, presumptive service connection, to include on the basis of a continuity of symptomatology, for arthritis is not warranted. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Board finds that a lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of discharge from active duty. Consequently, service connection for such disorder is not warranted. In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for service connection for a lumbar spine disorder. As such, that doctrine is not applicable in the instant appeal, and her claim must be denied. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a chronic headache disorder, to include as secondary to service-connected PTSD, is denied. 

Service connection for a lumbar spine disorder is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


